Justice Ginsburg
delivered the opinion of the Court.
By order of a Mississippi Chancery Court, petitioner M. L. B.’s parental rights to her two minor children were forever terminated. M. L. B. sought to appeal from the termination decree, but Mississippi required that she pay in advance record preparation fees estimated at $2,352.36. Because M. L. B. lacked funds to pay the fees, her appeal was dismissed.
was Urging that the size of her pocketbook should not be dis-positive when “an interest far more precious than any property right” is at stake, Santosky v. Kramer, 455 U. S. 745, *107758-759 (1982), M. L. B. tenders this question, which we agreed to hear and decide: May a State, consistent with the Due Process and Equal Protection Clauses of the Fourteenth Amendment, condition appeals from trial court decrees terminating parental rights on the affected parent’s ability to pay record preparation fees? We hold that, just as a State may not block an indigent petty offender’s access to an appeal afforded others, see Mayer v. Chicago, 404 U. S. 189, 195-196 (1971), so Mississippi may not deny M. L. B., because of her poverty, appellate review of the sufficiency of the evidence on which the trial court found her unfit to remain a parent.
I
Petitioner M. L. B. and respondent S. L. J. are, respectively, the biological mother and father of two children, a boy born in April 1985, and a girl born in February 1987. In June 1992, after a marriage that endured nearly eight years, M. L. B. and S. L. J. were divorced. The children remained in their father’s custody, as M. L. B. and S. L. J. had agreed at the time of the divorce.
S. L. J. married respondent J. P. J. in September 1992. In November of the following year, S. L. J. and J. P. J. filed suit in Chancery Court in Mississippi, seeking to terminate the parental rights of M. L. B. and to gain court approval for adoption of the children by their stepmother, J. P. J. The complaint alleged that M. L. B. had not maintained reasonable visitation and was in arrears on child support payments. M. L. B. counterclaimed, seeking primary custody of both children and contending that S. L. J. had not permitted her reasonable visitation, despite a provision in the divorce decree that he do so.
After taking evidence on August 18, November 2, and December 12, 1994, the Chancellor, in a decree filed December 14, 1994, terminated all parental rights of the natural mother, approved the adoption, and ordered that J. P. J., the adopting parent, be shown as the mother of the children on *108their birth certificates. Twice reciting a segment of the governing Mississippi statute, Miss. Code Ann. § 93 — 15— 103(3)(e) (1994), the Chancellor declared that there had been a “substantial erosion of the relationship between the natural mother, [M. L. BJ, and the minor children,” which had been caused “at least in part by [M. L. B.’s] serious neglect, abuse, prolonged and unreasonable absence or unreasonable failure to visit or communicate with her minor children.” App. to Pet. for Cert. 9, 10.1
The Chancellor stated, without elaboration, that the natural father and his second wife had met their burden of proof by “clear and convincing evidence.” Id., at 10. Nothing in the Chancellor’s order describes the evidence, however, or otherwise reveals precisely why M. L. B. was decreed, forevermore, a stranger to her children.
In January 1995, M. L. B. filed a timely appeal and paid the $100 filing fee. The Clerk of the Chancery Court, several days later, estimated the costs for preparing and transmitting the record: $1,900 for the transcript (950 pages at $2 per page); $438 for other documents in the record (219 pages at $2 per page); $4.36 for binders; and $10 for mailing. Id., at 15.
Mississippi grants civil litigants a right to appeal, but conditions that right on prepayment of costs. Miss. Code Ann. §§11-51-3, 11-51-29 (Supp. 1996). Relevant portions of a transcript' must be ordered, and its preparation costs ad*109vanced by the appellant, if the appellant “intends to urge on appeal,” as M. L. B. did, “that a finding or conclusion is unsupported by the evidence or is contrary to the evidence.” Miss. Rule of App. Proc. 10(b)(2) (1995); see also Miss. Code Ann. §11-51-29 (Supp. 1996).
Unable to pay $2,352.36, M. L. B. sought leave to appeal in forma pauperis. The Supreme Court of Mississippi denied her application in August 1995. Under its precedent, the court said, “[t]he right to proceed in forma pauperis in civil cases exists only at the trial level.” App. to Pet. for Cert. 3.2
M. L. B. had urged in Chancery Court and in the Supreme Court of Mississippi, and now urges in this Court, that
“where the State’s judicial processes are invoked to secure so severe an alteration of a litigant’s fundamental rights — the termination of the parental relationship with one’s natural child — basic notions of fairness [and] of equal protection under the law,... guaranteed by [the Mississippi and Federal Constitutions], require that a person be afforded the right of appellate review though one is unable to pay the costs of such review in advance.” Id., at 18.3
*110II
Courts have confronted, in diverse settings, the age-old problem” of “[providing equal justice for poor and rich, weak and powerful alike.” Griffin v. Illinois, 351 U. S. 12, 16 (1956). Concerning access to appeal in general, and transcripts needed to pursue appeals in particular, Griffin is the foundation case.
Griffin involved an Illinois rule that effectively conditioned thoroughgoing appeals from criminal convictions on the defendant’s procurement of a transcript of trial proceedings. See id., at 13-14, and nn. 2, 3 (noting, inter alia, that “mandatory record,” which an indigent defendant could obtain free of charge, did not afford the defendant an opportunity to seek review of trial errors). Indigent defendants, other than those sentenced to death, were not excepted from the rule, so in most cases, defendants without means to pay for a transcript had no access to appellate review at all. Although the Federal Constitution guarantees no right to appellate review, id., at 18, once a State affords that right, Griffin held, the State may not “bolt the door to equal justice,” id., at 24 (Frankfurter, J., concurring in judgment).
The plurality in Griffin recognized “the importance of appellate review to a correct adjudication of guilt or innocence.” Id., at 18. “[T]o deny adequate review to the poor,” the plurality observed, “means that many of them may lose their life, liberty or property because of unjust convictions which appellate courts would set aside.” Id., at 19. Judging the Illinois rule inconsonant with the Fourteenth Amendment, the Griffin plurality drew support from the Due Process and Equal Protection Clauses. Id., at 13, 18.
Justice Frankfurter, concurring in the judgment in Griffin, emphasized and explained the decision’s equal protection underpinning:
“Of course a State need not equalize economic conditions. . . . But when a State deems it wise and just that *111convictions be susceptible to review by an appellate court, it cannot by force of its exactions draw a line which precludes convicted indigent persons, forsooth erroneously convicted, from securing such a review . . . Id., at 23.
See also Ross v. Moffitt, 417 U. S. 600, 607 (1974) (Griffin and succeeding decisions “stand for the proposition that a State cannot arbitrarily cut off appeal rights for indigents while leaving open avenues of appeal for more affluent persons.”). Summarizing the Griffin line of decisions regarding an indigent defendant’s access to appellate review of a conviction,4 we said in Rinaldi v. Yeager, 384 U. S. 305, 310 (1966): “This Court has never held that the States are required to establish avenues of appellate review, but it is now fundamental that, once established, these avenues must be kept free of unreasoned distinctions that can only impede open and equal access to the courts.”
Of prime relevance to the question presented by M. L. B.’s petition, Griffin’s principle has not been confined to cases in which imprisonment is at stake. The key case is Mayer v. Chicago, 404 U. S. 189 (1971). Mayer involved an indigent defendant convicted on nonfelony charges of violating two city ordinances. Fined $250 for each offense, the defendant petitioned for a transcript to support his appeal. He alleged prosecutorial misconduct and insufficient evidence to convict. The State provided free transcripts for indigent appellants *112in felony cases only. We declined to limit Griffin to cases in which the defendant faced incarceration. “The invidiousness of the discrimination that exists when criminal procedures are made available only to those who can pay,” the Court said in Mayer, “is not erased by any differences in the sentences that may be imposed.” 404 U. S., at 197. Petty offenses could entail serious collateral consequences, the Mayer Court noted. Ibid. The Griffin principle, Mayer underscored, “is a flat prohibition,” 404 U. S., at 196, against “making access to appellate processes from even [the State’s] most inferior courts depend upon the [convicted] defendant’s ability to pay,” id., at 197. An impecunious party, the Court ruled, whether found guilty of a felony or conduct only “quasi criminal in nature,” id., at 196, “cannot be denied a record of sufficient completeness to permit proper [appellate] consideration of his claims,” id., at 198 (internal quotation marks omitted).5
In contrast to the “flat prohibition” of “bolted doors” that the Griffin line of cases securely established, the right to *113counsel at state expense,, as delineated in our decisions, is less encompassing. A State must provide trial counsel for an indigent defendant charged with a felony, Gideon v. Wainwright, 372 U. S. 335, 339 (1963), but that right does not extend to nonfelony trials if no term of imprisonment is actually imposed, Scott v. Illinois, 440 U. S. 367, 373-374 (1979). A State’s obligation to provide appellate counsel to poor defendants faced with incarceration applies to appeals of right. Douglas v. California, 372 U. S. 353, 357 (1963). In Ross v. Moffitt, however, we held that neither the Due Process Clause nor the Equal Protection Clause requires a State to provide counsel at state expense to an indigent prisoner pursuing a discretionary appeal in the state system or petitioning for review in this Court. 417 U. S., at 610, 612, 616-618.
Ill
We have also recognized a narrow category of civil cases in which the State must provide access to its judicial processes without regard to a party’s ability to pay court fees. In Boddie v. Connecticut, 401 U. S. 371 (1971), we held that the State could not deny a divorce to a married couple based on their inability to pay approximately $60 in court costs. Crucial to our decision in Boddie was the fundamental interest at stake. “[Gjiven the basic position of the marriage relationship in this society’s hierarchy of values and the concomitant state monopolization of the means for legally dissolving this relationship,” we said, due process “prohibit[s] a State from denying, solely because of inability to pay, access to its courts to individuals who seek judicial dissolution of their marriages.” Id., at 374; see also Little v. Streater, 452 U. S. 1, 13-17 (1981) (State must pay for blood grouping tests sought by an indigent defendant to enable him to contest a paternity suit).
Soon after Boddie, in Lindsey v. Normet, 405 U. S. 56 (1972), the Court confronted a double-bond requirement imposed by Oregon law only on tenants seeking to appeal ad*114verse decisions in eviction actions. We referred first to precedent recognizing that, “if a full and fair trial on the merits is provided, the Due Process Clause of the Fourteenth Amendment does not require a State to provide appellate review.” Id., at 77. We next stated, however, that “[w]hen an appeal is afforded, ... it cannot be granted to some litigants and capriciously or arbitrarily denied to others without violating the Equal Protection Clause.” Ibid. Oregon’s double-bond requirement failed equal protection measurement, we concluded, because it raised a substantial barrier to appeal for a particular class of litigants — tenants facing eviction — a barrier “faced by no other civil litigant in Oregon.” Id., at 79. The Court pointed out in Lindsey that the classification there at issue disadvantaged nonindigent as well as indigent appellants, ibid.; the Lindsey decision, therefore, does not guide our inquiry here.
The following year, in United States v. Kras, 409 U. S. 434 (1973), the Court clarified that a constitutional requirement to waive court fees in civil cases is the exception, not the general rule.- Kras concerned fees, totaling $50, required to secure a discharge in bankruptcy. Id., at 436. The Court recalled in Kras that “[o]n many occasions we have recognized the fundamental importance . . . under our Constitution” of “the associational interests that surround the establishment and dissolution of th[e] [marital] relationship.” Id., at 444.6 But bankruptcy discharge entails no “funda*115mental interest,” we said. Id., at 445. Although “obtaining [a] desired new start in life [is] important,” that interest, the Court explained, “does not rise to the same constitutional level” as the interest in establishing or dissolving a marriage. Ibid.7 Nor is resort to court the sole path to securing debt forgiveness, we stressed; in contrast, termination of a marriage, we reiterated, requires access to the State’s judicial machinery. Id., at 445-446; see Boddie, 401 U. S., at 376.
In Ortwein v. Schwab, 410 U. S. 656 (1973) (per curiam), the Court adhered to the line drawn in Kras. The appellants in Ortwein sought court review of agency determinations reducing their welfare benefits. Alleging poverty, they challenged, as applied to them, an Oregon statute requiring appellants in civil cases to pay a $25 fee. We summarily affirmed the Oregon Supreme Court’s judgment rejecting appellants’ challenge. As in Kras, the Court saw no “ ‘fundamental interest. . . gained or lost depending on the availability’ of the relief sought by [the complainants].” 410 U. S., at 659 (quoting Kras, 409 U. S., at 445). Absent a fundamental interest or classification attracting heightened scrutiny, we said, the applicable equal protection standard *116“is that of rational justification,” a requirement we found satisfied by Oregon’s need for revenue to offset the expenses of its court system. 410 U. S., at 660. We expressly rejected the Ortwein appellants’ argument that a fee waiver was required for all civil appeals simply because the State chose to permit in forma pauperis filings in special classes of civil appeals, including appeals from terminations of parental rights. Id., at 661.
In sum, as Ortwein underscored, this Court has 61. tended Griffin to the broad array of civil cases. But tellingly, the Court has consistently set apart from the mine run of cases those involving state controls or intrusions on family relationships. In that domain, to guard against undue official intrusion, the Court has examined closely and contextually the importance of the governmental interest advanced in defense of the intrusion. Cf. Moore v. East Cleveland, 431 U. S. 494 (1977).
IV
Choices about marriage, family life, and the upbringing of children are among associational rights this Court has ranked as “of basic importance in our society,” Boddie, 401 U. S., at 376, rights sheltered by the Fourteenth Amendment against the State’s unwarranted usurpation, disregard, or disrespect. See, for example, Turner v. Safley, 482 U. S. 78 (1987), Zablocki v. Redhail, 434 U. S. 374 (1978), and Loving v. Virginia, 388 U. S. 1 (1967) (marriage); Skinner v. Oklahoma ex rel. Williamson, 316 U. S. 535 (1942) (procreation); Pierce v. Society of Sisters, 268 U. S. 510 (1925), and Meyer v. Nebraska, 262 U. S. 390 (1923) (raising children). M. L. B.’s case, involving the State’s authority to sever permanently a parent-child bond,8 demands the close consider*117ation the Court has long required when a family association so undeniably important is at stake. We approach M. L. B.’s petition mindful of the gravity of the sanction imposed on her and in light of two prior decisions most immediately in point: Lassiter v. Department of Social Servs. of Durham Cty., 452 U. S. 18 (1981), and Santosky v. Kramer, 455 U. S. 745 (1982).
Lassiter concerned the appointment of counsel for indigent persons seeking to defend against the State’s termination of their parental status. The Court held that appointed counsel was not routinely required to assure a fair adjudication; instead, a case-by-case determination of the need for counsel would suffice, an assessment to be made “in the first instance by the trial court, subject ... to appellate review.” 452 U. S., at 32.
For probation-revocation hearings where loss of conditional liberty is at issue, the Lassiter Court observed, our precedent is not doctrinaire; due process is provided, we have held, when the decision whether counsel should be appointed is made on a case-by-case basis. See Gagnon v. Scarpelli, 411 U. S. 778, 790 (1973). In criminal prosecutions that do not lead to the defendant’s incarceration, however, our precedent recognizes no right to appointed counsel. See Scott v. Illinois, 440 U. S., at 373-374. Parental termination cases, the Lassiter Court concluded, are most appropriately ranked with probation-revocation hearings: While the Court declined to recognize an automatic right to appointed counsel, it said that an appointment would be due when warranted by the character and difficulty of the case. See Lassiter, 452 U. S., at 31-32.9
Significant to the disposition of M. L. B.’s case, the Las-siter Court considered it “plain . .. that a parent’s desire for *118and right to ‘the companionship, care, custody, and management of his or her children’ is an important interest,” one that “ ‘undeniably warrants deference and, absent a powerful countervailing interest, protection.’” Id., at 27 (quoting Stanley v. Illinois, 405 U. S. 645, 651 (1972)). The object of the proceeding is “not simply to infringe upon [the parent’s] interest,” the Court recognized, “but to end it”; thus, a decision against the parent “work[s] a unique kind of deprivation.” Lassiter, 452 U. S., at 27. For that reason, “[a] parent’s interest in the accuracy and justice of the decision . . . is ... a commanding one.” Ibid.; see also id., at 39 (Black-mun, J., dissenting) (“A termination of parental rights is both total and irrevocable. Unlike other custody proceedings, it leaves the parent with no right to visit or communicate with the child . . . .” (footnote omitted)).
. . . Santosky held that a “clear and convincing” proof standard is constitutionally required in parental termination proceedings. 455 U. S., at 769-770.10 In so ruling, the Court again emphasized that a termination decree is “final and irrevocable.” Id., at 759 (emphasis in original). “Few forms of state action,” the Court said, “are both so severe and so irreversible.” Ibid.11 As in Lassiter, the Court characterized the parent’s interest as “commanding,” indeed, *119“far more precious than any property right.” 455 U. S., at 758-759.
Although both Lassiter and Santosky yielded divided opinions, the Court was unanimously of the view that “the interest of parents in their relationship with their children is sufficiently fundamental to come within the finite class of liberty interests protected by the Fourteenth Amendment.” 455 U. S., at 774 (Rehnquist, J., dissenting). It was also the Court’s unanimous view that “[f]ew consequences of judicial action are so grave as the severance of natural family ties.” Id., at 787.
V
Guided by this Court’s precedent on an indigent’s access to judicial processes in criminal and civil cases, and on proceedings to terminate parental status, we turn to the classification question this case presents: Does the Fourteenth Amendment require Mississippi to accord M. L. B. access to an appeal — available but for her inability to advance required costs — before she is forever branded unfit for affiliation with her children? Respondents urge us to classify M. L. B.’s case with the generality of civil cases, in which indigent persons have no constitutional right to proceed in forma pauperis. See supra, at 114-116. M. L. B., on the other hand, maintains that the accusatory state action she is trying to fend off12 is barely distinguishable from criminal condemnation in view of the magnitude and permanence of the loss she faces. Cf. In re Gault, 387 U. S. 1, 50, 55 (1967) (resisting “feeble enticement of the ‘civil’ label-of-convenience,” and holding that Fifth Amendment’s safeguard against self-incrimination applies in juvenile proceedings). See also Santosky, 455 U. S., at 756, 760 (recognizing stigmatic effect of parental status termination decree: “[I]t entails a judicial determination that [a parent is] unfit to raise [her] own children.”). For the purpose at hand, M. L. B. *120asks us to treat her parental termination appeal as we have treated petty offense appeals; she urges us to adhere to the reasoning in Mayer v. Chicago, 404 U. S. 189 (1971), see supra, at 111-112, and rule that Mississippi may not withhold the transcript M. L. B. needs to gain review of the order ending her parental status. Guided by Lassiter and San-to sky, and other decisions acknowledging the primacy of the parent-child relationship, e. g., Stanley v. Illinois, 405 U. S., at 651; Meyer v. Nebraska, 262 U. S., at 399, we agree that the Mayer decision points to the disposition proper in this case.
We observe first that the Court’s decisions concerning access to judicial processes, commencing with Griffin and running through Mayer, reflect both equal protection and due process concerns. See Ross v. Moffitt, 417 U. S., at 608-609. As we said in Bearden v. Georgia, 461 U. S. 660, 665 (1983), in the Court’s Griffin-line cases, “[d]ue process and equal protection principles converge.” The equal protection concern relates to the legitimacy of fencing out would-be appellants based solely on their inability to pay core costs. See Griffin, 351 U. S., at 23 (Frankfurter, J., concurring in judgment) (cited supra, at 110-111). The due process concern homes in on the essential fairness of the state-ordered proceedings anterior to adverse state action. See Ross, 417 U. S., at 609. A “precise rationale” has not been composed, id., at 608, because cases of this order “cannot be resolved by resort to easy slogans or pigeonhole analysis,” Bearden, 461 U. S., at 666. Nevertheless, “[m]ost decisions in this area,” we have recognized, “res[t] on an equal protection framework,” id., at 665, as M. L. B.’s plea heavily does, for, as we earlier observed, see supra, at 110, due process does not independently require that the State provide a right to appeal. We place this case within the framework established by our past decisions in this area. In line with those decisions, we inspect the character and intensity of the individual interest at stake, on the one hand, and the State’s *121justification for its exaction, on the other. See Bearden, 461 U. S., at 666-667.
We now focus on Mayer and the considerations linking that decision to M. L. B.’s case. Mayer, described supra, at 111-112, applied Griffin to a petty offender, fined a total of $500, who sought to appeal from the trial court’s judgment. See Mayer, 404 U. S., at 190. An “impecunious medical student,” id., at 197, the defendant in Mayer could not pay for a transcript. We held that the State must afford him a record complete enough to allow fair appellate consideration of his claims. The defendant in Mayer faced no term of confinement, but the conviction, we observed, could affect his professional prospects and, possibly, even bar him from the practice of medicine. Ibid. The State’s pocketbook interest in advance payment for a transcript, we concluded, was unimpressive when measured against the stakes for the defendant. Ibid.
Similarly here, the stakes for petitioner M. L. B. — forced dissolution of her parental rights — are large, “ ‘more substantial than mere loss of money.’” Santosky, 455 U. S., at 756 (quoting Addington v. Texas, 441 U. S. 418, 424 (1979)). In contrast to loss of custody, which does not sever the parent-child bond, parental status termination is “irretrievably] destructive]” of the most fundamental family relationship. Santosky, 455 U. S., at 753. And the risk of error, Mississippi’s experience shows, is considerable. See supra, at 109, n. 3.
Consistent with Santosky, Mississippi has, by statute, adopted a “clear and convincing proof” standard for parental status termination cases. Miss. Code Ann. §93-15-109 (Supp. 1996). Nevertheless, the Chancellor’s termination order in this case simply recites statutory language; it describes no evidence, and otherwise details no reasons for finding M. L. B. “clear[ly] and eonvincing[ly]” unfit to be a parent. See supra, at 107-108. Only a transcript can reveal to judicial minds other than the Chancellor’s the suffi*122ciency, or insufficiency, of the evidence to support his stern judgment. is
The countervailing government interest, as in Mayer, is financial. Mississippi urges, as the justification for its appeal cost prepayment requirement, the State’s legitimate interest in offsetting the costs of its court system. Brief for Respondents 4, 8, n. 1, 27-30. But in the tightly circumscribed category of parental status termination cases, cf. supra, at 118, n. 11, appeals are few, and not likely to impose an undue' burden on the State. See Brief for Petitioner 20, 25 (observing that only 16 reported appeals, in Mississippi from 1980 until 1996 referred to the State’s termination statute, and only 12 of those decisions addressed the merits of the grant or denial of parental rights); cf. Brief for Respondents 28 (of 63,765 civil actions filed in Mississippi Chancery Courts in 1995, 194 involved termination of parental rights; of cases decided on appeal in Mississippi in 1995 (including Court of Appeals and Supreme Court cases), 492 were first appeals of criminal convictions, 67 involved domestic relations, 16 involved child custody). Mississippi’s experience with criminal appeals is noteworthy in this regard. In 1995, the Mississippi Court of Appeals disposed of 298 first appeals from criminal convictions, Sup. Ct. of Miss. Ann. Rep. 42 (1995); of those appeals, only seven were appeals from misdemeanor convictions, ibid., notwithstanding our holding in Mayer requiring in forma pauperis transcript access in petty offense prosecutions.13
*123In States providing criminal appeals, as we earlier recounted, an indigent’s access to appeal, through a transcript of relevant trial proceedings, is secure under our precedent. See supra, at 110-112. That equal access right holds for petty offenses as well as for felonies. But counsel at state expense, we have held, is a constitutional requirement, even in the first instance, only when the defendant faces time in confinement. See supra, at 113. When deprivation of parental status is at stake, however, counsel is sometimes part of the process that is due. See Lassiter, 452 U. S., at 31-32. It would be anomalous to recognize a right to a transcript needed to appeal a misdemeanor conviction — though trial counsel may be flatly denied — but hold, at the same time, that a transcript need not be prepared for M. L. B. — though were her defense sufficiently complex, state-paid counsel, as Lassiter instructs, would be designated for her.
In aligning M. L. B.’s case and Mayer — parental status termination decrees and criminal convictions that carry no jail time — for appeal access purposes, we do not question the general rule, stated in Ortwein, that fee requirements ordinarily are examined only for rationality. See supra, at 115-116. The State’s need for revenue to offset costs, in the mine run of cases, satisfies the rationality requirement, see Ortwein, 410 U. S., at 660; States are not forced by the Constitution to adjust all tolls to account for “disparity in mate*124rial circumstances.” Griffin, 351 U. S., at 23 (Frankfurter, J., concurring in judgment).
But our cases solidly establish two exceptions to that general rule. The basic right to participate in political processes as voters and candidates cannot be limited to those who can pay for a license.14 Nor may access to judicial processes in cases criminal or “quasi criminal in nature,” Mayer, 404 U. S., at 196 (citation and internal quotation marks omitted), turn on ability to pay. In accord with the substance and sense of our decisions in Lassiter and Santosky, see supra, at 117-120, we place decrees forever terminating parental rights in the category of cases in which the State may not “bolt the door to equal justice,” Griffin, 351 U. S., at 24 (Frankfurter, J., concurring in judgment); see supra, at 110.

>

In numerous cases, respondents point out, the Court has held that government “need not provide funds so that people *125can exercise even fundamental rights.” Brief for Respondents 12; see, e. g., Lyng v. Automobile Workers, 485 U. S. 360, 363, n. 2, 370-374 (1988) (rejecting equal protection attack on amendment to Food Stamp Act providing that no household could become eligible for benefits while a household member was on strike); Regan v. Taxation with Representation of Wash., 461 U. S. 540, 543-544, 550-551 (1983) (rejecting nonprofit organization’s claims of free speech and equal protection rights to receive tax deductible contributions to support its lobbying activity); Harris v. McRae, 448 U. S. 297, 321-326 (1980) (Medicaid funding need not be provided for women seeking medically necessary abortions). A decision for M. L. B., respondents contend, would dishonor our cases recognizing that the Constitution “generally eonfer[s] no affirmative right to governmental aid, even where such aid may be necessary to secure life, liberty, or property interests of which the government itself may not deprive the individual.” DeShaney v. Winnebago County Dept. of Social Servs., 489 U. S. 189, 196 (1989).
Complainants in the cases on which respondents rely sought state aid to subsidize their privately initiated action or to alleviate the consequences of differences in economic circumstances that existed apart from state action. M. L. B.’s complaint is of a different order. She is endeavoring to defend against the State’s destruction of her family bonds, and to resist the brand associated with a parental unfitness adjudication.. Like a defendant resisting criminal conviction, she seeks to be spared from the State’s devastatingly adverse action. That is the very reason we have paired her case with Mayer, not with Ortwein or Kras, discussed supra, at 114-116.
Respondents also suggest that Washington v. Davis, 426 U. S. 229 (1976), is instructive because it rejects the notion “that a law, neutral on its face and serving ends otherwise *126within the power of government to pursue, the Equal Protection Clause simply because it may affect a greater proportion of one race than of another,” id., at 242. “This must be all the more true,” respondents urge, “with respect to an allegedly disparate impact on a class [here, the poor] that, unlike race, is not suspect.” Brief for Respondents 31.
ents 31. Washington v. Davis, however, does not have the sweeping effect respondents attribute to it. That ease involved a verbal skill test administered to prospective Government employees. “[A] far greater proportion of blacks — four times as many — failed the test than did whites.” 426 U. S., at 237. But the successful test takers included members of both races, as did the unsuccessful examinees. Disproportionate impact, standing alone, the Court held, was insufficient to prove unconstitutional racial discrimination. Were it otherwise, a host of laws would be called into question, “a whole range of tax, welfare, public service, regulatory, and licensing statutes that may be more burdensome to the poor and to the average black than to the more affluent white.” Id., at 2case at hand
Id., at To comprehend the difference between the case at hand and cases controlled by Washington v. Davis,15 one need look no further than this Court’s opinion in Williams v. Illinois, 399 U. S. 235 (1970). Williams held unconstitutional an Illinois law under which an indigent offender could be continued in confinement beyond the maximum prison term specified by statute if his indigency prevented him from satisfying the monetary portion of the sentence. The Court described that law as “‘nondiscriminatory on its face,’” and recalled that the law found incompatible with the Constitution in Griffin had been so characterized. 399 U. S., at 242 (quoting Griffin, 351 U. S., at 17, n. 11); see Griffin, 351 U. S., at 17, n. 11 *127(“[A] law nondiscriminatory on its face may be grossly discriminatory in its operation.”). But the Williams Court went on to explain that “the Illinois statute in operative effect exposes only indigents to the risk of imprisonment beyond the statutory maximum.” 399 U. S., at 242 (emphasis ■ added). Sanctions of the Williams genre, like the Mississippi prescription here at issue, are not merely disproportionate in impact. Rather, they are wholly contingent on one’s ability to pay, and thus “visi[t] different consequences on two categories of persons,” ibid.; they apply to all indigents and do not reach anyone outside that class.
In sum, under respondents’ reading of Washington v. Davis, our overruling of the Griffin line of cases would be two decades overdue. It suffices to point out that this Court has not so conceived the meaning and effect of our 1976 “disproportionate impact” precedent. See Bearden v. Georgia, 461 U. S., at 664-665 (adhering in 1983 to “Griffin’s principle of ‘equal justice’ ”).16
Respondents and the dissenters urge that we will open floodgates if we do not rigidly restrict Griffin to cases typed “criminal.” See post, at 141-144 (Thomas, J., dissenting); Brief for Respondents 27-28. But we have repeatedly noticed what sets parental status termination decrees apart from mine run civil actions, even from other domestic relations matters such as divorce, paternity, and child custody. See supra, at 117-120, and n. 11. To recapitulate, termination decrees “wor[k] a unique kind of deprivation.” Lassiter, 452 U. S., at 27. In contrast to matters modifiable at *128the parties’ will or based on changed circumstances, termination adjudications involve the awesome authority of the State “to destroy permanently all legal recognition of the parental relationship.” Rivera, 483 U. S., at 580. Our Las-siter and Santosky decisions, recognizing that parental termination decrees are among the most severe forms of state action, Santosky, 455 U. S., at 759, have not served as precedent in other areas. See supra, at 118, n. 11. We are therefore satisfied that the label “civil” should not entice us to leave undisturbed the Mississippi courts’ disposition of this case. Cf. In re Gault, 387 U. S., at 50.
* * *
For the reasons stated, we hold that Mississippi may not withhold from M. L. B. “a ‘record of sufficient completeness’ to permit proper [appellate] consideration of [her] claims.” Mayer, 404 U. S., at 198. Accordingly, we reverse the judgment of the Supreme Court of Mississippi and remand the ease for further proceedings not inconsistent with this opinion. ordered.

It is so ordered.


 Mississippi Code Ann. § 93-15-103(3) (1994) sets forth several grounds for termination of parental rights, including, in subsection (3)(e), “when there is [a] substantial erosion of the relationship between the parent and child which was caused at least in part by the parent’s serious neglect, abuse, prolonged and unreasonable absence, unreasonable failure to visit or communicate, or prolonged imprisonment.”
M. L. B. notes that, “in repeating the catch-all language of [the statute], the Chancellor said that [she] was guilty of ‘serious . . . abuse.’ ” Reply Brief 6, n. 1. “However,” M. L. B. adds, “there was no allegation of abuse in the complaint in this case or at any other stage of the proceedings.” Ibid.


 In fact, Mississippi, by statute, provides for coverage of transcript fees and other costs for indigents in civil commitment appeals. Miss. Code Ann. § 41-21-83 (Supp. 1996) (record on appeal shall include transcript of commitment hearing); Miss. Code Ann. §41-21-85 (1972) (all costs of hearing or appeal shall be borne by state board of mental health when patient is indigent).


 On the efficacy of appellate review in parental status termination cases, M. L. B. notes that of the eight reported appellate challenges to Mississippi trial court termination orders from 1980 through May 1996, three were reversed by the Mississippi Supreme Court for failure to meet the “clear and convincing” proof standard. Brief for Petitioner 20; see also Reply Brief 6 (“[I]n civil cases generally, the Mississippi Court of Appeals reversed or vacated nearly 39% of the trial court decisions it reviewed in 1995 and the Mississippi Supreme Court reversed or vacated nearly 37%. Supreme Court of Mississippi, 1995 Annual Report, pp. 22, 41.”).


 See, e.g., Williams v. Oklahoma City, 395 U. S. 458, 458-459 (1969) (per curiam) (transcript needed to perfect appeal must be furnished at state expense to indigent defendant sentenced to 90 days in jail and a $50 fine for drunk driving); Long v. District Court of Iowa, Lee Cty., 385 U. S. 192, 192-194 (1966) (per curiam) (transcript must be furnished at state expense to enable indigent state habeas corpus petitioner to appeal denial of relief); Smith v. Bennett, 365 U. S. 708, 708-709 (1961) (filing fee to process state habeas corpus application must be waived for indigent prisoner); Burns v. Ohio, 360 U. S. 252, 253, 257-258 (1959) (filing fee for motion for leave to appeal from judgment of intermediate appellate court to State Supreme Court must be waived when defendant is indigent).


 Griffin did not impose an inflexible requirement that a State provide a full trial transcript to an indigent defendant pursuing an appeal. See Griffin v. Illinois, 351 U. S. 12, 20 (1956) (State need not purchase a stenographer’s transcript in every case where an indigent defendant cannot buy it; State “Supreme Court may find other means of affording adequate and effective appellate review to indigent defendants.”). In Draper v. Washington, 372 U. S. 487 (1963), we invalidated a state rule that tied an indigent defendant’s ability to obtain a transcript at public expense to the trial judge’s finding that the defendant’s appeal was not frivolous. Id., at 498-500. We emphasized, however, that the Griffin requirement is not rigid. “Alternative methods of reporting trial proceedings,” we observed, “are permissible if they place before the appellate court an equivalent report of the events at trial from which the appellant’s contentions arise.” 372 U. S., at 495. Moreover, we held, an indigent defendant is entitled only to those parts of the trial record that are “germane to consideration of the appeal.” Ibid.; see also Mayer v. Chicago, 404 U. S. 189, 194 (1971) (“A record of sufficient completeness does not translate automatically into a complete verbatim transcript.” (internal quotation marks omitted)).


 As examples, the Court listed: Eisenstadt v. Baird, 405 U. S. 438, 453 (1972) (right to be free from government interference in deciding whether to bear or beget a child is “fundamental^],” and may not be burdened based upon marital status); Loving v. Virginia, 388 U. S. 1, 12 (1967) (“Marriage is [a] ‘basic civil righ[t),”’ and cannot be denied based on a racial classification, (citations omitted)); Griswold v. Connecticut, 381 U. S. 479, 485-486 (1965) (marital relationship “is an association that promotes a way of life,... a harmony in living,... a bilateral loyalty,” and the use of contraception within marriage is protected against government intrusion); Skinner v. Oklahoma ex rel. Williamson, 316 U. S. 535, 541 (1942) (Because the power to sterilize affects “a basic liberty[,]... strict scrutiny of *115the classification which a State makes in a sterilization law is essential.”); Meyer v. Nebraska, 262 U. S. 390, 399 (1923) (recognizing liberty interest in raising children). See Kras, 409 U. S., at 444.


 The Court ranked the prescription in Kras with economic and social welfare legislation generally, and cited among examples: Jefferson v. Hackney, 406 U. S. 535, 546 (1972) (Texas scheme for allocating limited welfare benefits is a rational legislative “effor[t] to tackle the problems of the poor and the needy.”); Richardson v. Belcher, 404 U. S. 78 (1971) (federal statute mandating reductions in Social Security benefits to reflect workers’ compensation payments is social welfare regulation that survives rational-basis review); Dandridge v. Williams, 397 U. S. 471, 483, 487 (1970) (Maryland “maximum grant regulation” limiting family welfare benefits is economic, social welfare regulation that is “rationally based and free from invidious discrimination.”); Flemming v. Nestor, 363 U. S. 603, 606, 611 (1960) (The right to receive benefits under the Social Security Act is not “an accrued property right,” but Congress may not take away benefits arbitrarily.). See Kras, 409 U. S., at 445-446.


 Although the termination proceeding in this case was initiated by private parties as a prelude to an adoption petition, rather than by a state agency, the challenged state action remains essentially the same: M. L. B. resists the imposition of an official decree extinguishing, as no power other than the State can, her parent-child relationships.


 The Court noted, among other considerations, that petitions to terminate parental rights may charge criminal activity and that “[pjarents so accused may need legal counsel to guide them in understanding the problems such petitions may create.” Lassiter, 452 U. S., at 27, n. 3.


 Earlier, in Addington v. Texas, 441 U. S. 418,431-432 (1979), the Court concluded that the Fourteenth Amendment requires a “clear and convincing” standard of proof in civil commitment proceedings.


 In Rivera v. Minnich, 483 U. S. 574 (1987), the Court declined to extend Santosky to paternity proceedings. The Court distinguished the State’s imposition of the legal obligations attending a biological relationship between parent and child from the State’s termination of a fully existing parent-child relationship. See Rivera, 483 U. S., at 579-582. In drawing this distinction, the Court found it enlightening that state legislatures had similarly separated the two proceedings: Most jurisdictions applied a “preponderance of the evidence” standard in paternity cases, while 38 jurisdictions, at the time Santosky was decided, required a higher standard of proof in proceedings to terminate parental rights. See Rivera, 483 U. S., at 578-579 (citing Santosky, 455 U. S., at 749-750).


 See supra, at 116, n. 8.


 Many States provide for in forma pauperis appeals, including transcripts, in civil eases generally. See, e.g., Alaska Rule App. Proc. 209(a)(3) (1996); Conn. Rule App. Proc. 4017 (1996); D. C. Code Ann. § 15-712 (1995); Idaho Code §31-3220(5) (1996); Ill. Comp. Stat., ch. 735, §5/ 5 — 105.5(b) (Supp. 1996); Ky. Rev. Stat. Ann. §453.190 (Baldwin 1991); La. Code Civ. Proc. Ann., Art. 5185 (West Supp. 1996); Me. Rule Civ. Proc. 91(f) (1996); Minn. Stat. §563.01, subd. 7 (1994); Mo. Rev. Stat. §512.150 (1994); Neb. Rev. Stat. §25-2306 (1995); Nev. Rev. Stat. §12.015.2 (1995); N. M. Stat. Ann. §39-3-12 (1991); N. Y. Civ. Prac. Law § 1102(b) (McKinney 1976); Ore. Rev. Stat. § 21.605(3)(a) (1991); Pa. Rule Jud. Admin. 5000.2(h) (1996); Tex. Rule App. Proc. 53(j)(l) (1996); Vt. Rule App. Proc. *12310(b)(4) (1996); Wash. Rule App. Proe. 15.4(d) (1996); W. Va. Code § 59-2-1(a) (Supp. 1996); State ex rel. Girouard v. Circuit Court for Jackson County, 155 Wis. 2d 148, 454 N. W. 2d 792 (1990).
Several States deal discretely with informa pauperis appeals, including transcripts, in parental status termination cases. See, e. g., In re Appeal in Pima County v. Howard, 112 Ariz. 170, 540 P. 2d 642 (1975); Cal. Family Code Ann. § 7895(c) (West 1994); Colo. Rev. Stat. § 19-3-609 (Supp. 1996); Nix v. Department of Human Resources, 236 Ga. 794, 225 S. E. 2d 306 (1976); In re Chambers, 261 Iowa 31, 152 N. W. 2d 818 (1967); Kan. Stat. Ann. § 38-1593 (1986); In re Karren, 280 Minn. 377, 159 N. W. 2d 402 (1968); Mich. Rule P. Ct. 5.974(H)(3) (1996); In re Dotson, 72 N. J. 112, 367 A. 2d 1160 (1976); State ex rel. Heller v. Miller, 61 Ohio St. 2d 6, 399 N. E. 2d 66 (1980); Ex parte Cauthen, 291 S. C. 465, 354 S. E. 2d 381 (1987).


 The pathmarking voting and ballot access decisions are Harper v. Virginia Bd. of Elections, 383 U. S. 663, 664, 666 (1966) (invalidating, as a denial of equal protection, an annual $1.50 poll tax imposed by Virginia on all residents over 21); Bullock v. Carter, 405 U. S. 134, 135, 145, 149 (1972) (invalidating Texas scheme under which candidates for local office had to pay fees as high as $8,900 to get on the ballot); Lubin v. Panish, 415 U. S. 709, 710, 718 (1974) (invalidating California statute requiring payment of a ballot-access fee fixed at a percentage of the salary for the office sought). exact fees
Notably, the Court in Harper recognized that “a State may exact fees from citizens for many different kinds of licenses.” 383 U. S., at 668. For example, the State “can demand from all an equal fee for a driver’s license.” Ibid. But voting cannot hinge on ability to pay, the Court explained, for it is a ‘“fundamental political right . . . preservative of all rights.’” Id., at 667 (quoting Yick Wo v. Hopkins, 118 U. S. 356, 370 (1886)). Bullock rejected as justifications for excluding impecunious persons, the State’s concern about unwieldy ballots and its interest in financing elections. 405 U. S., at 144-149. Lubin reaffirmed that a State may not require from an indigent candidate “fees he cannot pay.” 415 U. S., at 718.


 See Personnel Administrator of Mass. v. Feeney, 442 U. S. 256 (1979); Arlington Heights v. Metropolitan Housing Development Corp., 429 U. S. 252 (1977).


 Six of the seven Justices in the majority in Washington v. Davis, 426 U. S. 229 (1976), had two Terms before Davis read our decisions in Griffin and related cases to hold that “[t]he State cannot adopt procedures which leave an indigent defendant ‘entirely cut off from any appeal at all,’ by virtue of his indigency, or extend to such indigent defendants merely a ‘meaningless ritual’ while others in better economic circumstances have a ‘meaningful appeal.’” Ross v. Moffitt, 417 U. S. 600, 612 (1974) (opinion of the Court by Rehnquist, J.) (citations omitted).